Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 04/22/2022, with respect to the rejection of claims 1, and 11 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection could have been made in view of Yamauchi and Motomochi (US 9,415,740), but is traversed in light of the examiner’s amendments filed on 06/16/2022.
Applicant’s amendments and arguments, filed 04/22/2022, with respect to claim 20 have been fully considered and are persuasive. The rejection of claim 20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J Kenealy on 06/16/2022.
The application has been amended as follows: 
Regarding claim 1, A vehicle air bag structural device, comprising: an air bag retainer configured to hold a vehicle air bag before deployment, the air bag retainer defining an opening through which the air bag passes during deployment, and at least one clip located adjacent the opening at an outer periphery of the air bag retainer; an air bag chute located adjacent the air bag retainer and configured to guide the air bag along a deployment axis and at least partially out of an upper opening in the air bag chute during deployment from the air bag retainer, the air bag chute having a wall including a clip aperture opening located therein, the clip aperture opening having an upper surface and a lower surface, the upper surface located closer to the upper opening in the air bag chute than the lower surface of the clip aperture opening, the air bag chute configured to move relative to the air bag retainer such that the upper surface of the clip aperture approaches the at least one clip during relative movement of the air bag chute towards the air bag retainer, the at least one clip having an upper surface facing the upper surface of the clip aperture opening, the upper surface of the at least one clip being at an acute angle with respect to the deployment axis and the acute angle upper surface extending from an interior of the air bag chute through the clip aperture and to an exterior of the air bag chute, such that if the air bag chute is moved downward towards the air bag retainer along the deployment axis a pre-set distance, the upper surface of the clip aperture contacts the upper surface of the at least one clip to cause the wall of the air bag chute to continue moving outward and downward along the acute angle upper surface of the at least one clip, the at least one clip having a lower surface opposed to the upper surface and configured such that during deployment of the air bag, the lower surface of the clip contacts the airbag chute to prevent the airbag chute from moving along the deployment axis, and the upper surface of the at least one clip extends away from the air bag chute and through the clip aperture at an angle different from an angle at which the lower surface of the at least one clip extends away from the air bag chute and through the clip aperture, wherein the wall of the air bag chute that is located immediately around the clip aperture opening defines a plane, and the plane intersects the acute angle upper surface of the at least one clip, and the lower surface of the at least one clip extends substantially perpendicular with respect to the plane such that the acute angle upper surface of the at least one clip promotes continued downward movement of the air bag chute with respect to the air bag retainer upon an object imparting force on an upper surface of the air bag chute while the substantially perpendicular lower surface of the at least one clip prevents upward movement of the air bag chute with respect to the air bag retainer during deployment of the air bag.
Regarding claim 11, A structure for retaining and deploying a vehicle air bag, comprising: an air bag chute configured as a tubular structure having an upper exit aperture configured for the air bag to exit along a deployment axis during deployment, and a lower aperture, the chute including a side wall extending from the upper exit aperture to the lower aperture, the side wall of the chute including at least one opening extending therethrough with the side wall defining a peripheral surface of the opening; an air bag retainer located adjacent the lower aperture of the air bag chute and configured to store the air bag when in an undeployed state; a hook attached to the air bag retainer and including an upward extending portion, and an outward and downward sloped portion extending from an apex of the upward extending portion, wherein the apex of the upward extending portion is located within the air bag chute such that the outward and downward sloped portion extends from a location within the side wall of the air bag chute, through the opening in the side wall, and to a location outside the side wall of the air bag chute, wherein the outward and downward sloped portion of the hook forms an acute angle greater than zero with respect to a plane parallel with the side wall of the airbag chute and that contains the opening in the side wall, such that if the air bag chute moves towards the air bag retainer the peripheral surface of the opening contacts the downward sloped portion of the hook, and the hook including a lower surface opposite the downward sloped portion extending from a location within the side wall of the air bag chute, through the opening in the side wall, and to a location outside the side wall of the air bag chute, wherein the lower surface of the hook forms a substantially perpendicular angle with respect to the plane parallel with the side wall of the airbag chute such that the downward sloped portion of the hook promotes continued downward movement of the air bag chute with respect to the air bag retainer upon an object imparting force on an upper surface of the air bag chute while the substantially perpendicular lower surface of the hook prevents upward movement of the air bag chute with respect to the air bag retainer during deployment of the air bag.

Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, either alone or in obvious combination, discloses the upper surface of the hook is made of a first material and the lower surface of the hook is made of a second material where the first material is different from the second material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James English can be reached on (571)270-7014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614